Citation Nr: 0119397	
Decision Date: 07/26/01    Archive Date: 07/31/01

DOCKET NO.  00-10 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for multiple joint 
pain, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for depression, to 
include as due to an undiagnosed illness.

4.  Entitlement to service connection for shortness of 
breath, to include as due to an undiagnosed illness. 

5.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.

6.  Entitlement to service connection for a skin disorder. 

7.  Entitlement to service connection for a cardiovascular 
disorder.

8.  Entitlement to service connection for residuals of an 
injury to the left eye.

9.  Entitlement to service connection for residuals of an 
injury to the left elbow.

10.  Entitlement to service connection for prostate cancer, 
to include as secondary to service-connected right 
orchiectomy.

11.  Entitlement to an increased (compensable) evaluation for 
hearing loss.

12.  Entitlement to an increased (compensable) evaluation for 
tinnitus.

13.  Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  The veteran, who retired in April 1992 
after 20 years of active service, appealed that decision.

In a July 1998 statement, the veteran informed the RO that he 
was expanding his claim for service connection for prostate 
cancer to include service connection for cancer of the bone.  
That claim has not been adjudicated, and it is thus referred 
to the RO for appropriate action.  In his April 1999 notice 
of disagreement, the veteran specifically excluded the issue 
of an increased evaluation for residuals of a fracture of the 
left fifth metacarpal.  That issue is thus not before the 
Board.

The veteran's claims for service connection for a 
gastrointestinal disorder and for prostate cancer, and his 
claims for increased evaluations for hearing loss, tinnitus 
and degenerative joint disease of the lumbar spine, are 
discussed in the REMAND portion of this decision below.


FINDINGS OF FACT

1.  The veteran served in the Persian Gulf from June 1991 to 
September 1991.

2.  The veteran had numerous orthopedic injuries during 
service.

3.  The veteran has been diagnosed with degenerative joint 
disease of the cervical spine and the right knee.

4.  Degenerative joint disease of the cervical spine and the 
right knee was not manifested in service or within one year 
following retirement from active service.

5.  Competent medical evidence has not been submitted 
suggesting that degenerative joint disease of the cervical 
spine and the right knee are the result of service or any 
incident thereof.

6.  Objective evidence of disability of the feet, ankles and 
hands was not present at the time of a December 1998 VA 
orthopedic examination.


7.  The veteran was diagnosed with major depression six years 
following his retirement from active service, and competent 
medical evidence has not been submitted that would establish 
that major depression is the result of service or any 
incident thereof.

8.  Mild chronic obstructive pulmonary disease, was first 
reported about six years after service and there is no 
competent medical evidence associating it with service.  

9.  Chronic or even intermittent headaches were not reported 
during service;  cluster headaches were initially reported 
after the veteran's retirement from active service.

10.  While the veteran has shown intermittent skin problems, 
a chronic skin disease has not been diagnosed.  

11.  The veteran does not have a cardiovascular disorder. 

12.  The veteran does not have residuals from an in-service 
injury to the left eye.

13.  The veteran does not have residuals from an in-service 
injury to the left elbow.


CONCLUSIONS OF LAW

1.  A disorder manifested by multiple joint pain was not 
incurred in service, nor may such be presumed the result of 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.317 (2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475 (2000).

2.  Major depression was not incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304, 3.317 (2000); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 (2000).

3.  Chronic obstructive pulmonary disease was not incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 
C.F.R. §§ 3.303, 3.304, 3.317 (2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 (2000).

4.  Cluster headaches were not incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304, 3.317 (2000); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 (2000).

5.  A chronic skin disorder was not incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (2000); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475 (2000).

6.  Cardiovascular disease was not incurred in service, nor 
may such be presumed the result of service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(2000); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475 (2000).

7.  Residuals of an injury to the left eye were not incurred 
in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 
C.F.R. §§ 3.303, 3.304 (2000); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475 (2000).

8.  Residuals of an injury to the left elbow were not 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for multiple joint 
pain, depression, shortness of breath and headaches, all to 
include as due to undiagnosed illnesses based upon his 
service in the Persian Gulf from June 1991 to September 1991.  
He is also seeking service connection for headaches, a skin 
disorder, cardiovascular disease, residuals of an injury to 
the left eye, and an injury to the left elbow. 

On November 9, 2000, the President signed the "Veterans 
Claims Assistance Act of 2000," Pub. L. No. 106-475 (2000) 
(the "Act"), which substantially modified the circumstances 
under which VA's duty to assist claimants applies, and how 
that duty is to be discharged.  The new law affects claims 
pending on or filed after the date of enactment (as well as 
certain claims which were finally denied during the period 
from July 14, 1999 to November 9, 2000).  Changes potentially 
relevant to the veteran's appeal include the establishment of 
specific procedures for advising the claimant and his or her 
representative of information required to substantiate a 
claim, a broader VA obligation to obtain relevant records and 
advise claimants of the status of those efforts, and an 
enhanced requirement to provide a VA medical examination or 
obtain a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim.

The Board finds that the VA has complied with the heightened 
requirements of the Act with respect to these claims.  The 
veteran has indicated non-VA treatment for an asserted 
cardiovascular disorder, and these records have been obtained 
with respect to the issues adjudicated in this decision.  
There are no other referenced private treatment records that 
have not been obtained.  The veteran was provided a 
comprehensive VA examination on these issues.  For these 
reasons, the Board finds that with respect to these claims, 
the VA has met its duty to assist.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303 (2000).  A claim may be granted based upon the 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).

With respect to a chronic disability subject to presumptive 
service connection, such as arthritis, psychoses, and 
cardiovascular disease, evidence that the chronic disorder 
was manifested to a compensable degree within the prescribed 
period, one year, is sufficient to establish service 
connection.  See 38 C.F.R. §§ 3.307, 3.309; Traut v. Brown, 6 
Vet.App. 498, 502 (1994).  

38 U.S.C.A. § 1117 (West 1991) and 38 C.F.R. § 3.317 (2000) 
provide that VA shall pay compensation to a Persian Gulf War 
veteran who "exhibits objective indications of chronic 
disability" (manifested by certain signs or symptoms).  To 
qualify, the disability must become manifest to a degree of 
10 percent or more prior to December 31, 2001, and the 
disability cannot otherwise be attributable to any known 
clinical diagnosis.  "Objective indications" include both 
objective evidence perceptible to an examining physician and 
other nonmedical indicators that are capable of independent 
verification.  See 38 C.F.R. § 3.317(a)(2).  To be "chronic" 
a disability must have existed for six months or more or have 
exhibited intermittent episodes of improvement and worsening 
over a six-month period.  Id.

I.  Multiple Joint Pain

By way of background, the veteran has been granted service 
connection for degenerative joint disease of the lumbar spine 
and residuals of a fracture of the left fifth metacarpal, and 
is seeking service connection for residuals of an injury to 
the left elbow on a direct basis.  These joints are thus 
excluded from the veteran's current claim for service 
connection for multiple joint pain.

Service medical records reflect that in September 1974, the 
veteran fell on the right side, resulting in a contusion of 
the rib.  He was returned to duty.  In June 1975 the veteran 
injured his left ankle.  He was diagnosed with an inversion 
injury, and was seen again the next day.  In June 1983 the 
veteran had pain in the right knee as a result of a blow.  X-
rays did not show a fracture, and there was no instability.  
A July 1983 entry noted that the veteran had a splint on his 
right hand because of a fracture.  

The veteran had right leg pain in March 1986; an X-ray showed 
a stress fracture.  In April 1986 the veteran sought 
treatment for swelling of the right hand.  He denied recent 
trauma, and he was diagnosed with questionable soft tissue 
inflammation of the right hand.  In May 1990, the veteran 
fell off a truck and landed on his right hip.  Range of 
motion of the right hip was reduced, as was flexion.  He was 
diagnosed with right groin and low back strain.  

The veteran's January 1992 retirement examination report 
showed normal upper extremities, normal feet, and normal 
lower extremities.  The veteran reported a history of 
recurrent back pain, but denied a painful or "trick" 
shoulder and knee, bone, joint or other deformity, arthritis 
and foot trouble.  As a result of an earlier claim for 
compensation, the veteran was provided a VA examination in 
July 1992.  While the veteran related back problems, no other 
musculoskeletal complaints were recorded.  

The veteran was afforded a VA orthopedic examination in June 
1998.  The veteran informed the examiner that he had joint 
pain in his neck, back, shoulders, elbow, and other joints.  
The veteran was examined, and X-rays were taken.  The 
examiner diagnosed the veteran with degenerative joint 
disease of the cervical and lumbar spine, degenerative joint 
disease of the right knee, and a fracture of the left elbow 
without objective evidence of residual disability.  No 
comment as to etiology is contained in the resulting report.

Another VA orthopedic examination was provided in December 
1998.  Both ankles easily dorsiflexed, and ankles were 
stable.  Both arches were normal, and there was no objective 
evidence of any lack of endurance or lack of coordination of 
the feet and toes.  In a like manner, the veteran's hands 
appeared normal, with full flexion of all finger joints, 
without pain.  (While a deformity of the fifth metacarpal was 
noted, that joint has been granted service connection.)  That 
examiner concluded that there were no objective findings of 
any significant abnormalities of the ankles, feet or hands.

In light of the above, the Board finds that the preponderance 
of the evidence is against this claim.  In this respect, as 
degenerative joint disease of the cervical spine and the 
right knee has been diagnosed, service connection is not 
warranted under the auspices of 38 C.F.R. § 3.317, which 
requires an undiagnosed illness.  Service connection cannot 
be presumed the result of service for either degenerative 
joint disease of the cervical spine or right knee, as there 
were no manifestations or findings until years after the 
veteran's retirement from service.  There was no report of a 
significant injury to the upper back or neck during service, 
and there is no medical evidence associating the degenerative 
changes of the upper back or right knee with any incident in 
service, particularly the blow to the right knee in 1983. 

Turning to the veteran's complaints of ankle, feet and hand 
pain, the Board notes that the examiner who performed the 
December 1998 VA examination did not provide any underlying 
diagnosis of a disability.  Because of this, service 
connection is not warranted on a direct basis, as in the 
absence of evidence of a claimed disability, there can be no 
valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992), Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
Looking at the claim from an undiagnosed illness analysis, 
the examiner likewise stated that there was no objective 
evidence of any disability.  Range of motion in these joints 
was full, and there was no evidence of pain.  A central 
component in a claim based upon an undiagnosed illness under 
38 C.F.R. § 3.317 is objective evidence perceptible to an 
examining physician of some disability.  There is no 
objective evidence here, and the claim for compensation under 
this theory must also be denied.

For the above reasons and bases, the Board must find that the 
preponderance of the evidence is against the claim for 
service connection for multiple joint pain.  The evidence is 
not in equipoise and the benefit of the doubt rule is not 
applicable.  38 C.F.R. § 3.102 (2000).  

II.  Depression

A November 1989 entry into service medical records reflects 
that the veteran was referred for counseling for family 
problems.  Service medical records are otherwise silent as to 
treatment for any form of psychiatric disorder; the veteran's 
January 1992 retirement examination report noted that the 
veteran had a normal psychiatric system.  He similarly denied 
a history of depression, excessive worry, or nervous trouble 
of any sort on the report of medical history portion of that 
examination report.

As a result of this claim, the veteran was provided a VA 
psychiatric examination in May 1998.  The veteran informed 
the examiner that life was difficult after his divorce, and 
that this difficulty included financial problems.  The 
veteran also stated that during his service he was referred 
for mental health treatment, but he did not attend.  He 
stated that while in service he was involved in fights and 
had an alcohol problem.  As to current problems, the veteran 
related that he sometimes felt that he was a "nobody," and 
that he currently had financial problems.  He also related 
nightmares, which centered around issues of loss, separation 
and bereavement related to the demise of his first marriage.  
Objectively, he was alert and fully oriented, but his self-
reports were characterized as somewhat vague.  Mood appeared 
to be euthymic, with some fluctuation toward agitation when 
describing difficult life experiences.  Eye contact was 
within normal limits.  Based upon the examination, the 
examiner stated that the veteran had a major depressive 
disorder, of moderate severity.

In light of the above, the Board finds that the preponderance 
of the evidence is against this claim.  Initially, 
compensation under 38 C.F.R. § 3.317 is not warranted for a 
psychiatric disorder based upon an undiagnosed illness, as 
the veteran's complaints have been ascribed a diagnosis.  A 
major depressive disorder has been classified as a mood 
disorder by the VA rating schedule, not a psychosis, and is 
not amenable to presumptive service connection.  38 C.F.R. 
§§ 3.307, 3.309, 4.130.  An acquired psychiatric disease was 
not found, and the VA examiner did not relate the depressive 
disorder any other facet of service.  Further, the examiner 
did not relate the diagnosis to a service-connected 
disability or to a physical disability for which service 
connection is now being sought.  

Only the veteran has asserted that his psychiatric problem, 
diagnosed as a major depressive disorder, is a result of 
service.  However, as a layperson, the veteran is not 
competent to provide a medical opinion, such as an opinion on 
medical causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  In the absence of any sort of 
relationship between the veteran's diagnosis and his service, 
the Board must find that the preponderance of the evidence is 
against this claim.  The evidence is not in equipoise and the 
benefit of the doubt rule is not applicable.  38 C.F.R. 
§ 3.102.


III.  Shortness of Breath

The veteran is asserting service connection for shortness of 
breath, to include as due to an undiagnosed illness.  The 
veteran's service medical records show intermittent upper 
respiratory infections, including colds, over his 20-year 
career.  A detailed discussion of each treatment is not 
needed here.  The veteran's January 1992 retirement 
examination report noted normal lungs and chest, and normal 
sinuses.  A chest X-ray was normal.  On the report of medical 
history portion of that examination report, the veteran 
denied chronic or frequent colds, sinusitis, shortness of 
breath or a chronic cough.  At the time of a July 1992 VA 
examination, the veteran's lungs did not show rales, and 
breath sounds were described as fairly audible.  

As a result of this claim, the veteran was provided a VA 
pulmonary examination in May 1998.  The examiner examined the 
veteran, and a pulmonary function test was performed, but 
limited to a spirometry test.  The veteran informed the 
examiner that he discontinued smoking about ten years 
previously.  As a result of the examination and testing, the 
examiner diagnosed the veteran with mild chronic obstructive 
pulmonary disease.

In light of the above, the Board finds that the preponderance 
of the evidence is against this claim.  Initially, 
compensation is not warranted under 38 C.F.R. § 3.317, as the 
veteran's pulmonary complaints have been ascribed a 
diagnosis.  Turning to the question as to whether direct 
service connection is warranted, the Board notes that mild 
chronic obstructive pulmonary disease was only reported 
approximately six years after retirement from service.  The 
examiner who performed the May 1998 VA examination did not 
ascribe this diagnosis to be the result of the veteran's 
service in the Persian Gulf or to any other incident of 
service.  The evidence is not in equipoise and the benefit of 
the doubt rule is not applicable.  38 C.F.R. § 3.102. 



IV.  Headaches

In February 1974, the veteran had cold symptoms, including 
occipital headaches, and was diagnosed with an upper 
respiratory infection.  The veteran also complained of a head 
cold that included headaches in December 1991.  Service 
medical records do not reflect complaints of chronic 
headaches during service.  At the time of his January 1992 
retirement examination, the veteran's head, face and scalp 
were described as normal, as was his vascular and 
neurological systems.  The veteran denied frequent or severe 
headaches on the report of medical history portion of that 
examination report.  At the time of his July 1992 VA 
examination, the veteran's head, face and neck were normal, 
and no reference to headaches is contained in the resulting 
report.

The veteran was provided a VA neurological examination in May 
1998.  The veteran informed the examiner that he began to 
have headaches about six or seven years previously.  The 
headaches were described as located mainly in the right 
frontal temporal area, lasting about two to three hours at a 
time, and occurring about four times a week.  The examiner 
stated that the veteran had cluster headaches.

The Board finds that the preponderance of the evidence is 
against this claim.  Initially, compensation is not warranted 
under 38 C.F.R. § 3.317, as the veteran's headache complaints 
have been given a diagnosis.  Under this regulation, only 
undiagnosed illnesses warrant compensation.

Turning to the question as to whether direct service 
connection is warranted, the Board notes that chronic 
headaches were not reported in service or for many years 
thereafter.  As noted above, the veteran specifically denied 
a history of frequent or severe headaches at the time of his 
January 1992 retirement examination.  As the veteran did not 
display cluster headaches in service, the Board finds the 
preponderance of the evidence is against this claim.  In so 
doing the Board acknowledges that the veteran's reported 
history in May 1998 complaining of headaches over a seven or 
eight year period.  In this case, the documented evidence is 
contrary to a finding that the veteran had cluster headaches 
in service, and the Board finds that the veteran did not then 
have this diagnosis.  The evidence is not in equipoise and 
the benefit of the doubt rule is not applicable.  38 C.F.R. 
§ 3.102.

V.  Skin Disorder

An undated entry in service medical records noted that the 
veteran had a rash on the lateral aspects of his chest.  He 
was given a four-day supply of Tinactin.  In April 1976, the 
veteran was diagnosed with athletes foot.  A November 1991 
entry into service medical records noted that the veteran had 
a vesicular rash.  He was reassured, as he thought it was 
possible chicken pox, and returned to duty.

At the time of his January 1992 retirement examination, the 
veteran's skin and feet were described as normal by the 
service department examiner.  The veteran denied a history of 
skin disease or foot trouble on the report of medical history 
portion of that report.  

The veteran informed the dermatological examiner in May 1998 
that he had two separate skin problems.  Initially, the 
veteran stated that the first began in 1976, was productive 
of moderate to marked itching, and that previous medication 
was helpful.  When present, the veteran stated that the rash 
was large, red and flat, and were larger than a half-dollar 
coin.  Objectively, however, no rash was present at the time 
of the examination.

The other skin problem was a bilateral foot eruption, present 
since 1975 or so, with seasonal variation.  Objectively, the 
examiner stated that there was redness and scaling of a mild 
to moderate degree, and involved the inter-digital spaces 
between the third and fourth and fourth and fifth toes.  The 
examiner stated that the first skin problem was urticaria, 
probably related to heat or perspiration, and the second 
problem was tinea pedis versus dyshidrotic dermatitis.  
However, the service medical records reflect no recurring 
intermittent skin problem of the feet over many years 
following 1976.  

In light of the above, the Board finds that the preponderance 
of the evidence is against this claim.  Initially, the Board 
notes that the only skin problem seen at the time of the 
veteran's May 1998 dermatological examination pertained to 
his feet; the examiner stated that the other skin problem was 
not present.  The diagnosis made, urticaria, was given 
without actually seeing objective evidence of the rash.  In 
the absence of evidence of a claimed disability, there can be 
no valid claim.  See Brammer, 3 Vet. App. at 225; Rabideau, 2 
Vet. App. at 144.  This also raises the point that an 
intermittent rash does not necessarily rise to the level of a 
chronic disorder for VA compensation purposes.  Similarly, 
the Board cannot find that an intermittent rash of the feet, 
without evidence of ongoing manifestations, rises to the 
level of a chronic disorder.  In either case, the Board notes 
that neither rash was seen at the time of the veteran's 
January 1992 retirement examination, and that the veteran 
denied a history of skin disease at that time.

For the above reasons, the Board finds that the preponderance 
of the evidence is against this claim.  The evidence is not 
in equipoise and the benefit of the doubt rule is not 
applicable.  38 C.F.R. § 3.102. 

VI.  Cardiovascular Disorder

Service medical records show that the veteran had complaints 
of chest pain in May 1989, leading to a diagnosis of 
costochondritis.  In November 1989, the veteran again had 
complaints of chest pain, and "rule out" angina was the 
provisional diagnosis.  He received follow-up care later in 
November 1989, and it was determined that stress was the 
underlying cause of the veteran's problems.  It was 
recommended that the veteran discuss his family problems with 
someone.  Sinus bradycardia was shown on EKG in December 
1991.  The veteran was provided a retirement examination in 
January 1992.  A murmur of five years duration was noted.  
Blood pressure was 120/80.

In April 1996, the veteran received a cardiac catheterization 
at Lutheran General Hospital in Park Ridge, Illinois.  A 
normal coronary angiogram and normal-sized left ventricle 
with well-preserved global systolic function were noted.  In 
January 1997, the veteran received a head-up, tilt-table test 
to determine the cause of syncope.  Syncope was not elicited, 
however, and an exercise stress test was recommended to rule 
out ischemic heart disease.  

In March 1998, the veteran received in-patient treatment at 
the VA Medical Center in North Chicago as a result of 
complaints of sudden chest pain.  An EKG showed sinus 
bradycardia, but serial enzymes were normal.  As a result of 
other extensive testing, the veteran was diagnosed with 
gastroesophageal reflux, a non-cardiac chest pain.

At the time of the veteran's cardiovascular VA examination in 
May 1998, the veteran related episodes of chest pain for the 
past few years, including during his service in Germany.  He 
denied a history of myocardial infarction, rheumatic heart 
disease, hypertension, diabetes or cerebrovascular disease.  
Heart rate was 58 and regular.  Blood pressure was 124/70.  
Jugular venous pressure was normal.  There were no gallops, 
clicks or thrills, but an EKG noted sinus bradycardia.  An 
echo-cardiogram was normal.  The examiner looked at a stress 
test report, discussed findings in detail, and stated that 
the stress test was negative for EKG changes of ischemia and 
for chest pain.  The examiner concluded that the veteran's 
complaints of chest pain were of non-cardiac origin, the 
heart was of normal size and function, with normal valves and 
other cardiac structures, and that EKG tests were greater 
than 90 percent of predicted maximum heart rate.  The 
examiner diagnosed the veteran with gastroesophageal reflux 
disease with a positive response to medication.

The Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for a 
cardiovascular disorder.  The medical evidence has 
consistently shown that the veteran does not have 
cardiovascular disease.  While the veteran was shown to have 
a murmur at separation, as well as sinus bradycardia in 
service and during this claim, these were clinical findings, 
inasmuch as neither is currently diagnosed.  Treatment 
providers, both VA and private, have specifically excluded 
cardiovascular disease as a cause of the veteran's problems, 
as has the VA examiner.

In the absence of evidence of a claimed disability, there can 
be no valid claim.  See Brammer, 3 Vet. App. at 225; 
Rabideau, 2 Vet. App. at 144.  As the veteran does not have 
an underlying cardiovascular disorder, the Board must find 
that the preponderance of the evidence is against this claim.  
The evidence is not in equipoise and the benefit of the doubt 
rule is not applicable.  38 C.F.R. § 3.102.  

VII.  Left Eye

An April 1972 entrance examination report noted that the 
veteran had poor vision in the left eye:  uncorrected vision 
was 20/400, and corrected vision was 20/200.  A July 1978 
periodic examination report noted that the veteran's left eye 
had light perception only.

An October 1978 entry into service medical records noted that 
the veteran had a speck of rust removed from the left cornea.  
In February 1980, he had complaints of redness in the eye, 
and the prior history was noted.  A mass medial in the left 
eye was noted, as was apparent scar tissue.  He was also 
diagnosed with probable irritation from working in proximity 
to chemicals.  In March 1986, the veteran sought treatment 
for pain in his left eye.  His exposure to oil and small 
metal fragments was noted.  He was diagnosed with amblyope of 
the left eye.  

The veteran reported on his January 1992 retirement 
examination that he had eye problems previously, but the 
service department physician did not note any eye abnormality 
on the clinical evaluation portion of the examination.  At 
the time of his May 1998 VA eye examination, the veteran was 
diagnosed with refractive amblyopia of the left eye, 
strabismic amblyopia of the left eye, monocular exotropia of 
the left eye, and presbyopia.  On the January 1999 follow-up 
examination, the veteran was diagnosed with long-standing 
amblyopia of the left eye and asthenopia.  

In light of the above, the Board finds that the preponderance 
of the evidence is against the veteran's claim for service 
connection for residuals of an injury to the left eye.  In 
this respect, developmental or congenital disorders are not 
service connectable, except in certain limited circumstances, 
such as when aggravated by superimposed disease or injury.  
See 38 C.F.R. §§ 3.303 (c), 4.9 (2000); Carpenter v. Brown, 8 
Vet. App. 240, 245 (1995).  Specifically, 38 C.F.R. § 3.303 
(c) and 4.9 provide that a refractive error of the eye is not 
service connectable, and classifies such as a developmental 
or congenital disorder.  These regulations have been upheld.  
Beno v. Principi, 3 Vet App 439 (1992).  The veteran here has 
been given several diagnoses pertaining to the left eye, each 
ultimately showing a severe refractive error.  The VA 
examination report did not ascribe any diagnosis to the 
veteran's in-service foreign body removal.  Parenthetically, 
the Board would also note that the veteran was noted to have 
poor visual acuity prior to the time of the October 1978 
injury; the veteran's left eye had only light perception in 
July 1978.

There is no current diagnosis of a residual of an injury to 
the left eye.  The VA examiner did not state that any 
diagnosis was a result of the in-service injury, nor did he 
provide that current manifestations were in any way the 
result of the 1978 injury.  Thus, the Board cannot find that 
the in-service injury aggravated the underlying disorders, 
and a grant of service connection under the precepts of 
Carpenter is not warranted.  Only the veteran has asserted 
any relationship between his in-service injury to the left 
eye and current diagnoses.  However, as a layperson, the 
veteran is not competent to provide a medical opinion, such 
as an opinion on medical causation or current diagnosis.  See 
Espiritu, 2 Vet. App. at 494-495.  For the above reasons and 
bases, the Board must find that the preponderance of the 
evidence is against this claim.  The evidence is not in 
equipoise and the benefit of the doubt rule is not 
applicable.  38 C.F.R. § 3.102.

VIII.  Left Elbow

In October 1985, the veteran sought treatment for left elbow 
pain.  X-rays did not show fracture or dislocation.  In 
October 1986, the veteran sought treatment for an injury to 
the left elbow.  X-rays did not reveal fracture or 
dislocation.  The veteran informed the examiner who performed 
the June 1998 orthopedic examination that the elbow did 
indeed fracture.  After an examination, the VA examiner 
stated that there was no residual from the in-service injury.

In light of this, the Board must find that the preponderance 
of the evidence is against this claim, as there is no current 
disability.  Brammer, 3 Vet. App. at 225; Rabideau, 2 Vet. 
App. at 144.  The evidence is not in equipoise and the 
benefit of the doubt rule is not applicable.  38 C.F.R. 
§ 3.102. 


ORDER

Service connection for multiple joint pain, to include as due 
to an undiagnosed illness, is denied.

Service connection for depression, to include as due to an 
undiagnosed illness, is denied.

Service connection for shortness of breath, to include as due 
to an undiagnosed illness, is denied.

Service connection for headaches, to include as due to an 
undiagnosed illness, is denied.

Service connection for a skin disorder is denied.

Service connection for a cardiovascular disorder is denied.

Service connection for residuals of an injury to the left eye 
is denied.

Service connection for residuals of an injury to the left 
elbow is denied.






REMAND

The veteran is also claiming service connection for prostate 
cancer, to include as secondary to service-connected right 
orchiectomy, and increased evaluations for hearing loss, 
tinnitus and degenerative disc disease of the lumbar spine.  
Service connection may be granted for a disability 
proximately due to, or the result of, a service-connected 
disability.  See 38 C.F.R. §3.310(a) (2000).  To establish a 
claim for secondary service connection, a veteran must 
demonstrate that a current disability is the result of a 
service-connected disability.  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.  Black v. Brown, 10 Vet. App. 279 
(1997).

The veteran was provided a genitourinary component in his May 
1998 VA examination.  No reference to prostate cancer is 
contained in that report.  Rather, it appears that prostate 
cancer was diagnosed in July 1998.  In light of the 
requirements of the Act, the Board finds that a medical 
opinion is required to determine whether the veteran's 
prostate cancer is related in any way to his service 
connected right orchiectomy.  In addition to the theory 
advanced by the veteran, the Board is bound to adjudicate a 
claim for direct service connection, if reasonably raised by 
the record.  The veteran's January 1992 retirement 
examination report noted that the veteran's prostate was 
enlarged, and he was diagnosed with benign prostatic 
hypertrophy.  The Board finds that an opinion may be useful 
in determining whether the enlarged prostate noted at the 
time of the veteran's retirement from active service is in 
any way related to the 1998 diagnosis of prostate cancer.

Service medical records reveal that in August 1982 the 
veteran had complaints of bloody bowel movements.  A digital 
rectal examination showed external hemorrhoids and a slightly 
enlarged prostate.  Probable hemorrhoids and "rule out" 
bowel involvement were assessed.  The veteran was given sitz 
baths and discontinued from physical training or running.  He 
returned two days later with the same complaints, and his 
treatment was continued.  In May 1989, the veteran had 
complaints of blood in his bowel movements and heartburn that 
had continued for one day.  He was diagnosed with an anal 
fissure.  Treatment included increased fluids, Metamucil, and 
cream.

At the time of his January 1992 retirement examination, the 
veteran denied frequent indigestion, stomach or intestinal 
trouble, or rectal disease.  Objectively, a digital rectal 
examination was Hemoccult negative, although there were 
external hemorrhoids.  His abdomen was described as normal, 
as was his endocrine system.

In February 1997, the veteran sought treatment at the Condell 
Medical Center in Libertyville, Illinois.  He presented with 
mid epigastric abdominal pain that was resistant to Prevacid, 
a history of gastroesophageal reflux disease (GERD), 
gastritis and duodenitis, and a history of H. pylori disease.  
One record from that facility noted that the veteran was 
hospitalized there in March 1996; those records have not been 
obtained.  At the time of his May 1998 general medical VA 
examination, the veteran related gastrointestinal complaints 
for some time.  As a result of the Act, the Board finds that 
the 1996 records from Condell Medical Center must be obtained 
prior to adjudicating this claim.  Likewise, another VA 
examination may be useful in establishing any possible 
relationship between the veteran in-service complaints and 
his post-service diagnoses.

With respect to the veteran's claim for an increased 
evaluation for degenerative joint disease of the lumbar 
spine, the Board notes that since the time of his May 1998 VA 
orthopedic examination, the veteran underwent a lumbar 
laminectomy, in March 1999.  The Board finds that another VA 
examination may be useful in determining the level of 
industrial impairment attributable to this disability since 
this invasive procedure.

An April 1993 rating decision granted service connection for 
hearing loss and tinnitus.  However, that rating decision 
found that these disabilities were not disabling to a 
compensable degree.  The noncompensable evaluation has 
continued until this current claim.

As a result of this claim, the veteran was provided a VA 
audiological examination in May 1998.  Pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
50
60
LEFT
25
25
20
55
60

The average pure tone threshold was 38 in the right ear and 
40 in the left ear.  Speech audiometry revealed speech 
recognition ability of 92 percent bilaterally.  Intermittent 
tinnitus was reported on the ear disease portion of the May 
1998 VA examination.

In April 1999, the veteran sought VA treatment in Milwaukee 
for a sudden increase in hearing loss.  While the resulting 
treatment report was not drafted completely within the 
nomenclature of the VA rating schedule, as it was made for 
treatment purposes, it did show the following air conduction 
pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
75
70
70
80
LEFT
25
20
40
50
65

The above results show a significant change in hearing, as 
compared to the VA audiological examination given only 11 
months previously.  It is not clear whether this hearing 
pattern was a temporary or permanent change, and another VA 
audiological examination may be useful in evaluating the 
veteran's service connected hearing loss and tinnitus.

In light of the above, these claims are REMANDED for the 
following:

1.  The veteran should be afforded a VA 
urological examination in order to 
determine the etiology of the veteran's 
prostate cancer.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner (including 
consultation) should be accomplished, and 
all clinical findings should be reported 
in detail.  To the extent possible, the 
examiner should express an opinion as to 
whether there is any relationship between 
any current prostate cancer and the 
enlarged prostate noted at the time of 
his retirement from active service, and 
any relationship between the veteran's 
service-connected right orchiectomy and 
the cancer diagnosed post-service.  All 
examination findings and a complete 
rationale for each opinion expressed 
should be set forth.  Since it is 
important "that each disability be 
viewed in relation to its history[,]" 
38 C.F.R. § 4.1, the claims file must be 
made available to the examiner for 
review.

2.  After obtaining any necessary updated 
authorization and consent, the RO is 
requested to again contact the Condell 
Medical Center and request records dated 
before 1997 with respect to the veteran's 
gastrointestinal problems.

3.  The veteran should be afforded a VA 
gastrointestinal examination in order to 
determine the etiology of any of the 
veteran's gastrointestinal disorders.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner (including consultation) 
should be accomplished, and all clinical 
findings should be reported in detail.  
To the extent possible, the examiner 
should express an opinion as to whether 
there is any relationship between any 
current gastrointestinal disorders and 
in-service complaints of diarrhea and a 
diagnosis of an anal fissure. All 
examination findings and a complete 
rationale for each opinion expressed 
should be set forth.  Since it is 
important "that each disability be 
viewed in relation to its history[,]" 
38 C.F.R. § 4.1, the claims file must be 
made available to the examiner for 
review.

4.  The veteran should also be afforded a 
VA orthopedic examination to determine 
the current level of disability as to his 
service-connected degenerative joint 
disease of the lumbar spine. Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner 
(including consultation) should be 
accomplished, and all clinical findings 
should be reported in detail within the 
nomenclature of applicable Diagnostic 
Codes.  The examiner is also asked to 
comment on the presence or absence of 
objective evidence of neurological and 
disc involvement of the lumbosacral 
spine.  The examiner should comment on 
the presence or absence of evidence of 
pain on use, and range of motion studies 
are also requested.  All examination 
findings and a complete rationale for 
each opinion expressed should be set 
forth.  Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, the claims 
file must be made available to the 
examiner for review.

5.  The RO is requested to provide the 
veteran with a VA audiological 
examination that comports with the 
criteria used to evaluate hearing loss.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  All 
examination findings and a complete 
rationale for each opinion expressed 
should be set forth, and must include 
sufficient results to effectively 
evaluate a hearing loss disability.  The 
examiner is also asked to comment as to 
whether the veteran's tinnitus was a 
result of acoustic trauma.  Since it is 
important "that each disability be 
viewed in relation to its history[,]" 
38 C.F.R. § 4.1, the claims file must be 
made available to the examiner for 
review.

6.  The RO must review the claims file 
and ensure that all development action 
deemed necessary by the Act is completed 
with respect to the veteran's claims.

7.  Upon completion of the foregoing, the 
RO should readjudicate the veteran's 
claims for service connection for a 
gastrointestinal disorder and prostate 
cancer, and for increased evaluations for 
hearing loss, tinnitus and for 
degenerative joint disease of the lumbar 
spine on the basis of all relevant 
evidence and applicable laws and 
regulations.  The RO is also requested to 
consider the potential applicability of 
VAOPGCPREC 36-97 (issued December 12, 
1997), which held that Diagnostic Code 
5293 involves loss of range of motion 
because the nerve defects and resulting 
pain associated with injury to the 
sciatic nerve may cause limitation of 
motion of the cervical, thoracic, or 
lumbar vertebrae.  If any benefit sought 
is not granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case, and 
be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.








The purpose of this REMAND is to obtain additional 
development and to comply with the requirements of the Act, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is 
free to submit any additional evidence and/or argument he 
desires to have considered in connection with his current 
appeal.  No action is required of the veteran until he is 
notified.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 



